Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is being considered by the examiner.
                                 National Stage Application (35 USC 371)
3. 	The written opinion and references cited in the PCT international search report filed 09/09/2019 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).
Claim 6 ought to recite a non-transitory computer-readable medium with stored instructions. The term “non-transitory” ensures the claim does not encompass signals and other transitory forms of signal transmission.
Claim 7 depends on claim 6 and is also rejection as being directed to non-statutory subject matter.  
Allowable Subject Matter
Claims 1 – 5 are allowed.
Claims 6 and 7 are objected to as being rejected under 35 U.S.C. 101 and claim 7 dependent upon a rejected claim 6, but would be allowable if the 35 U.S.C. 101 rejections were overcome and said claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record fails to expressly disclose or render obvious a scatter estimation method for measurement data of a positron CT, comprising: a first TOF projection data generation step of generating first TOF projection data which is projection data for each time division by allocating detection signal data measured in a reconstruction data energy window set to obtain reconstruction data obtained by the positron CT to each time division of TOF information which is a detection time difference of two annihilation radiations that have reached detectors; 
specifically, a second TOF projection data generation step of generating second TOF projection data which is projection data for each time division by allocating detection signal data measured in a scattered radiation energy window having center energy lower than center energy in the reconstruction data energy window for each time division; 
a distribution ratio calculation step of calculating a ratio of a signal value in non-TOF projection data, which is obtained by integrating the second TOF projection data in the time division, to a signal value in each of the second TOF projection data as a distribution ratio that distributes data for each time division;
 a non-TOF scatter projection data generation step of generating non-TOF scatter projection data included in the reconstruction data energy window by performing scatter estimation processing on non-TOF projection data obtained by integrating the first TOF projection data in the time division; and a TOF scatter projection data calculation step of calculating projection data composed of a signal value obtained by multiplying a signal value in the non-TOF scatter projection data and the distribution ratio as TOF scatter projection data which is scatter projection data for each time division included in the reconstruction data energy window.
US Pub. No. 2020/0151918 A1 to Watson et al. teaches a computer-implemented method for applying scatter correction to a scan data acquired in a TOF PET scanner is disclosed. 
The method comprises: (A) selecting a pair of detector positions in the TOF PET scanner's detector ring; (B) numerically estimating the double scatter coincidence event rate of annihilation photons in the selected pair of detector positions, wherein the annihilation photons in a double scatter coincidence event are assumed to be scattered once, each photon by a different scatter point in the TOF PET scanner's image volume, during a TOF PET acquisition scan period; (C) selecting another pair of detector positions; (D) repeating step (B) wherein the selected pair of detector positions is the another pair of detector positions; (E) repeating steps (C) and (D) until all detector pairs of interest have been selected; and (F) scatter correcting acquired scan data obtained from the pair of detector positions during the TOF PET acquisition scan period to reconstruct a TOF PET image based on the scan data.
US Pub. No. 2019/0346577 A1 to BAI et al. teaches a non-transitory storage medium store instructions readable and executable by at least one processor to perform a positron emission tomography (PET) image reconstruction method. 
The method includes receiving or generating a PET data set comprising counts along lines of response (LORs) wherein the PET data set includes at least first count type with time-of-flight (TOF) localization and second count type with no TOF localization or with TOF localization that is coarser than the TOF localization of the first LORs; and reconstructing the entire PET data set including both the first count type and the second count type to generate a reconstructed image.
None of the prior arts recited above discloses the scattering estimation method as claimed. As such, applicants claimed invention provides a novel and nonobvousness improvement over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/DJURA MALEVIC/Examiner, Art Unit 2884